
	
		II
		109th CONGRESS
		2d Session
		S. 3782
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against the income tax for expenses incurred in any hurricane or flood
		  protection project.
	
	
		1.Short titleThis Act may be cited as the
			 Hurricane and Flood Protection Tax
			 Credit Act.
		2.Credit for expenses
			 incurred in hurricane or flood protection projects
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30D.Credit for
				expenses incurred in hurricane or flood protection projects
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 30 percent of the
				qualified expenditures of the taxpayer for the taxable year.
						(b)Limitation based
				on amount of taxThe credit
				allowed under subsection (a) for the taxable year shall not exceed the excess
				of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under subpart A and sections 27 and 30A for the taxable
				year.
							(c)Qualified
				expendituresFor purposes of
				this section—
							(1)In
				generalThe term qualified expenditures means
				amounts paid or incurred by the taxpayer for an unfunded authorized project,
				but only to the extent—
								(A)such amounts are
				paid or incurred after a request by the taxpayer to expend such amounts has
				been approved by the Federal agency administering the unfunded authorized
				project or after a 90-day period following such request (plus an additional
				30-day period if requested by such agency within the 90-day period) during
				which no decision regarding such request is made by such agency, and
								(B)such amounts are
				applied proportionally to the Federal and non-Federal share of the total amount
				authorized to be appropriated for such project.
								(2)Unfunded
				authorized projectThe term
				unfunded authorized project means any project—
								(A)authorized by Federal law to provide
				hurricane or flood protection in the United States, and
								(B)with respect to which no or only partial
				Federal funding has been appropriated prior to the request described in
				paragraph (1)(A).
								(d)Carryovers
				allowed
							(1)In
				generalIf the credit amount
				allowable under subsection (a) for a taxable year exceeds the amount of the
				limitation under subsection (b) for such taxable year (referred to as the
				‘unused credit year’ in this paragraph), such excess shall be allowed as a
				credit carryforward for each of the taxable years following the unused credit
				year or as a credit carryback for each of the taxable years preceding the
				unused credit year.
							(2)RulesFor
				purposes of paragraph (1), rules similar to the rules of section 39 shall
				apply, except that—
								(A)subsection (a)(1)
				shall be applied—
									(i)by
				substituting 3 taxable years for 1 taxable years
				in subparagraph (A) thereof, and
									(ii)by substituting 5 taxable
				years for 20 taxable years in subparagraph (B) thereof,
				and
									(B)subsection (a)(2)
				shall be applied—
									(i)by
				substituting 8 taxable years for 21 taxable years
				in subparagraph (A) thereof, and
									(ii)by substituting 7 taxable
				years for 20 taxable years in subparagraph (B).
									(e)Special
				rules
							(1)Basis
				reductionThe basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit (determined without regard to subsection
				(b)).
							(2)No double
				benefitThe amount of any
				deduction or credit allowable under this chapter (other than the credit
				allowable under subsection (a)), shall be reduced by the amount of credit
				allowed under subsection (a) (determined without regard to subsection (b)) for
				the taxable year.
							(3)Reduction for
				assistanceThe amount taken
				into account under subsection (a) with respect to any project shall be reduced
				by the amount of any Federal, State, or local grant or other assistance
				received by the taxpayer during such taxable year or any prior taxable year
				which was used to make qualified expenditures and which was not included in the
				gross income of such
				taxpayer.
							.
			(b)Basis
			 adjustmentSection 1016(a) of the Internal Revenue Code of 1986
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(38)to the extent
				provided in section
				30D(e)(1).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 30A the following new item:
				
					
						Sec. 3DB. Credit for expenses incurred in hurricane or flood
				protection
				projects.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
